DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/EP2018/074581 filed 09/12/2018 which claims priority to foreign document Germany 10 2017 218 352.7 filed 10/13/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 17 and 26, these claims comprise the limitation, “…wherein the enclosure of the portable apparatus has a substantially cylindrical shape,” (see lines 1-2 of the claims).  The Examiner deems this limitation as indefinite as it is unclear as to what a “substantially cylindrical shape” is and the claims fail to particularly define this shape.  The Response to Arguments below)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon (U.S. Publication 2015/0294505) and Bivens et al. (U.S. Patent 5,393,137).
In reference to claim 12, Atsmon discloses a portable apparatus for reducing simulator-sickness-induced impairments when using electronic smartglasses in a vehicle having a receptacle (see paragraph 10 and Figures 2-3 wherein Atsmon discloses a system for dynamically orienting a presentation of a head-mounted display (HMD).  Atsmon discloses the system analyzing movement data of both the HMD and a vehicle, in which a wearer of the HMD Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.), comprising:
an enclosure (see paragraphs 57-59 and Figures 1-2 wherein Atsmon discloses the system comprising an analysis and calculation module which may be executed via a computer program that is installed for example on a mobile device such as a smartphone and/or tablet or as part of computing devices of the vehicle.  Note, it is clear therefore that in any of these configurations, the system of Atsmon at least inherently comprises an “enclosure.”) having a variable width region adapting to at least one dimension of the receptacle to resist removal of the portable apparatus from the receptacle; and
a data output configured to transmit movement data characterizing movement of the vehicle to the electronic smartglasses (see paragraphs 57-59 and Figure 2 wherein Atsmon discloses the movement of the vehicle obtained/gathered by sensor(s) that are attached to the vehicle.  Atsmon discloses the sensors to gather vehicle information such as the current vehicle 
Although Atsmon discloses the HMD as glasses worn by a user utilized in a vehicle, the vehicle shown in at least Figure 3 to comprise of a “receptacle” of sorts in the vehicle’s console, Atsmon does not explicitly disclose the HMD enclosure comprising a variable width region adapting to at last one dimension of the receptacle to resist removal of the HMD from the receptacle.  Bivens et al. discloses to a damper device of an openable object such as a door, ashtray, chest or the like (see column 1, lines 5-15).  Bivens et al. discloses an embodiment that entails a stationary housing and a sliding try which comprises a pair of side walls (see column 2, lines 35-42, column 4, lines 7-16 and Figures 4-7).  Bivens et al. discloses the side walls to comprise a plurality of flexible fingers which eliminate any play or rattle in the sliding portion and in combination with bumps provide positive “stops” for any movement (see column 4, lines 43-46, 63-66 and column 5, lines 3-6).  Note, it is clear that the combination of  “flexible fingers” and “bumps” in Bivens et al. creates a “variable width region adapting to at least on dimension of the receptacle to resist removal…”  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement damper type storage assembly of Bivens et al. with the HMD in-vehicle-usage type device of Atsmon in order to create a secure in-vehicle storage mechanism for such an HMD device of Atsmon while eliminating rattling and “play” tolerances for the storage of the device (see at least column 2, lines 1-10 of Bivens et al.) ultimately lending to a more user-friendly device.
In reference to claim 13, Atsmon and Bivens et al. disclose all of the claim limitations as applied to claim 12 above.  Atsmon discloses the information then transferred from the sensors to 
In reference to claims 14-15, Atsmon and Bivens et al. disclose all of the claim limitations as applied to claim 13 above.  Atsmon discloses the information then transferred from the sensors to the analysis and calculation module for example, by wireless or wired means (see paragraph 59 and Figure 2).  Further from at least Figure 2, it is clear that the sensor data is received by analysis and calculation module thus, the Examiner interprets the module, which again is part of a mobile computing device, to at least inherently comprise of a “data input.”
In reference to claim 16, Atsmon and Bivens et al. disclose all of the claim limitations as applied to claim 12 above.  Atsmon discloses the movement of the vehicle obtained/gathered by sensor(s) that are attached to the vehicle (see paragraph 57).
In reference to claim 17, Atsmon and Bivens et al. disclose all of the claim limitations as applied to claim 16 above.  Bivens et al. discloses an embodiment that entails a stationary housing and a sliding try which comprises a pair of side walls (see column 2, lines 35-42, column 4, lines 7-16 and Figures 4-7).  Bivens discloses the sliding tray to fit within what is interpreted as equivalent to Applicant’s “substantially cylindrical” shape (see #14, 30, 32, of Figure 2, the sliding tray opening or “interior cavity” comprises “rounded corners” in a cuboid/cylindrical shape) taking into consideration the 35 USC 112(b) rejection of the claimed term as seen above.  The Examiner takes the broadest yet still most reasonable interpretation of the term.
In reference to claim 18, Atsmon and Bivens et al. disclose all of the claim limitations as applied to claim 17 above.  Atsmon explicitly discloses the system further retrieving vehicle data .
Claims 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon (U.S. Publication 2015/0294505), Krueger (U.S. Publication 2011/0282130) and further in view of Bivens et al. (U.S. Patent 5,393,137).
In reference to claim 22, Atsmon discloses a display system for a vehicle having a receptacle (see paragraph 10 and Figures 2-3 wherein Atsmon discloses a system for dynamically orienting a presentation of a head-mounted display (HMD).  Atsmon discloses the system analyzing movement data of both the HMD and a vehicle, in which a wearer of the HMD is sitting, to orient the HMD to the vehicle.  Atsmon discloses the vehicle comprising a console with a “receptacle” of sorts.), comprising:
at least one set of electronic smartglasses configured to display at least one of a virtual reality and an augmented reality, including contents corresponding to movement of the vehicle based on movement data (see paragraphs 10, 57-59, 76 and Figures 2-3 wherein Atsmon discloses the HMD in the form of “glasses” worn by a user.  Atsmon discloses presenting data on the HMD and adjusting the data based upon such movement data.  Atsmon discloses for example, a location of a virtual object may be moved by an amount based on the differences between the apparent position of the object and the current vehicle and the HMD device motion.) ; and
a portable apparatus, configured to reduce simulator-sickness-induced symptoms of a user of the electronic smartglasses in the vehicle, by transmitting the movement data to the electronic smartglasses (see paragraphs 57-59 and Figures 1-2 wherein Atsmon discloses the system comprising an analysis and calculation module which may be executed via a computer the portable apparatus having an enclosure with a variable width region adapting to at least one dimension of the receptacle to resist removal of the portable apparatus from the receptacle.
Atsmon does not however explicitly disclose reducing sickness induced symptoms of a user of the glasses in the vehicle.  Krueger discloses systems and methods for avoiding problems associated with compromise or human performance or loss of control due to vertigo, motion sickness and spatial disorientation (see paragraph 2).  Krueger discloses one embodiment wherein sensors feed crew member data into an electronics or avionics computer system in an aircraft (see paragraphs 43-44).  Krueger discloses the crew members wearing head mounted displays or eyewear displays (see paragraph 43 and Figure 1).  Krueger discloses creating and modifying symbology of cues provided to a user to prevent, avoid and ameliorate spatial disorientation and motion sickness (see paragraph 66).  Krueger further discloses an alternate embodiment directed towards reducing such sickness in vehicular travel (see paragraph 116).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the prevention and reduction of spatial disorientation techniques of Krueger with the HMD mobile apparatus computing techniques of Atsmon in order to improve the usage of head-mounted or eyewear-type displays in motion sensory provocative environments to further avoid problems associated with compromised human performance or even loss of user control (See 
In reference to claims 23-24, Atsmon, Krueger and Bivens et al. disclose all of the claim limitations as applied to claim 22 above.  Atsmon discloses the information then transferred from the sensors to the analysis and calculation module for example, by wireless or wired means (see paragraph 59 and Figure 2).  Further from at least Figure 2, it is clear that the sensor data is 
In reference to claim 25, Atsmon, Krueger and Bivens et al. disclose all of the claim limitations as applied to claim 22 above.  Atsmon discloses the movement of the vehicle obtained/gathered by sensor(s) that are attached to the vehicle (see paragraph 57).
In reference to claim 26, Atsmon, Krueger and Bivens et al. disclose all of the claim limitations as applied to claim 25 above.  Bivens et al. discloses an embodiment that entails a stationary housing and a sliding try which comprises a pair of side walls (see column 2, lines 35-42, column 4, lines 7-16 and Figures 4-7).  Bivens discloses the sliding tray to fit within what is interpreted as equivalent to Applicant’s “substantially cylindrical” shape (see #14, 30, 32, of Figure 2, the sliding tray opening or “interior cavity” comprises “rounded corners” in a cuboid/cylindrical shape) taking into consideration the 35 USC 112(b) rejection of the claimed term as seen above.  The Examiner takes the broadest yet still most reasonable interpretation of the term.
In reference to claim 27, Atsmon, Krueger and Bivens et al. disclose all of the claim limitations as applied to claim 26 above.  Atsmon explicitly discloses the system further retrieving vehicle data via the controller area network bus of the vehicle which is a data network of the vehicle (see paragraph 57).

Allowable Subject Matter
Claims 19-21 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/31/21 have been fully considered but they are not persuasive.
In reference to claims 17-18 and 26-27, Applicant argues the 35 USC 112(b) rejection of claims of which have been deemed indefinite for comprising the terminology of “…substantially cylindrical shape.”  Applicant seems to argue that, “substantially” is a broad term and not an indefinite term and that one of ordinary skill in the art would understand the limits of a “substantially cylindrical shape” in view of the specification (see pages 6-7 of Applicant’s Remarks).  In response, the Examiner disagrees.  The MPEP 217.05(b)III.D as cited by Applicant explicitly states the Courts holding the term to be, “…definite in view of the general guidelines contained in the specification.”  When referring to Applicant’s specification, the only reference to any sort of cylindrical shape, is a “can” (see paragraph 15 of Applicant’s substitute specification of 04/10/20).  However the term itself, “substantially cylindrical” is nowhere defined, nor any further examples equated thereto, nor are there any bounds placed on what shapes can be considered “substantially cylindrical.”  Surely one of ordinary skill would apply some sort of broadness to the term however the issue at hand is the limit or extent of broadness to apply thereto.  For example, would a rounded cuboid be considered “substantially cylindrical?”  The specification seems to solely provide support for a “can” shape which the Examiner deems as a cylinder.  The Examiner deems a simple removal of the term, “substantially” from the limitation in question would be sufficient to overcome the 35 USC 112(b) rejection.  The rejection is however herein maintained.
Applicant’s arguments, see pages 7-10 of Applicant’s Remarks, filed 08/31/21, with respect to the rejection(s) of claim(s) 12-18 and 22-27 under 35 USC 102 and/or 103 in view of Atsmon and White or Krueger have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Atsmon and Bivens et al. or Atsmon, Krueger and Bivens et al..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
10/21/21